Title: To James Madison from James McGreggar, 4 January 1808
From: McGreggar, James
To: Madison, James



Sir
St. Thomas January 4-6, 1808

Enclosed are Returns of the American Vessels which arrived here from the 22d. Septr. to the 21st. December, at which time this Island surrendered to the Forces of His Britannic Majesty by Capitulation, a Copy whereof is also enclosed.  I have likewise sent the Registers of Vessels, deposited in my Office, which have been sold or condemned as unfit for sea, together with sundry Sea Letters found in the Custom House, and given to me by the Danish Collector, previous to the surrender of the Island, also a Copy of a Letter from the American Seamen on board the Brig Hart, now in this port.  I made application to the Commanders for their release but did not succeed.
Since the Capture of this Island I have not been permitted to act in a public Capacity, on account of my being appointed as Consul.  Had the Letter Patent expressed Commercial Agent in lieu of Consul I should have been permitted to act, but in a very limited manner; Should affairs be arranged between the two Governments and His Excellency think proper to send me such a commission I have no doubt but I shall be permitted to act on the same principle as other Agents do in English Islands.
The Brig Charleston Packet Captn. Charles Connell, with whom I sent all the distressed American Seamen, was boarded off this harbour, and had several Seamen impressed, which I put on board.  It would be unnecessary for me to make any comments on the  persued by the British Commanders in those seas with regard to impressments.  Government no doubt has good information on that subject.
By some very late arrivals from England, there has a  Orders of Council come out, (and I am sorry that I have not had an opportunity of taking Copies) which are so very pointed at the  destruction of our Commerce, that I conceive it my duty to give You the outlines of them, as they appear to me.
First,  They declare all ports belonging to the enemies of Great Britain or all Ports where British Vessels are excluded, under Blockade.
Secondly.  All Neutral Vessels bound to any Port in Europe not in Amity with Great Britain must first touch at a port in England, and there enter and clear, pay duties outward and inward, and obtain permission from His B. M. to proceed to French or other Ports.
Thirdly  No Produce to be exported in a Neutral Vessel except it be the growth of a British Colony and accompanied with proper proof of the same.
Fourthly.  No Neutral Vessel will be permitted to go South of the Equator without His Britannic Majesty’s permission
and lastly, That all Neutral Vessels will be considered to Know
the contents of these orders after the 20th. day of February and if found acting contrary to them will be good and lawful prize to the Captors.  In consequence of the situation of this Island for some time past I have been under the necessity of advancing More Money for the releif of Distressed Seamen than I have received on account of the United States, The Accounts and Vouchers for which shall be forwarded by the next opportunity.
The Schooner Friendship by which this is forwarded goes so much sooner than I expected that I have not time to send them.
The Arrangement of Commerce, since the Capture of this Island, has placed it upon the same footing as it was under the Danish Government for six months, untill his Majesty’s Pleasure is known.
You will observe by the Returns that I did not receive the  of American Vessels untill the 22d. Septr.  I could not make the Necessary arrangements with the Danish Government sooner  The Blockade commenced on the 24th October, after which date No American was pemitted to enter.  I shall still continue to give you every information that I may conceive beneficial to our Country, and render to my Countrymen that may chance to be here, every service in my power.  I have the Honor to be very  Sir, Your most obt & very humble Servt

James McGreggar

